Spratley, J.,
dissenting:
I agree with the trial judge that the plaintiff, Mrs. Edmonds, failed to show any causal connection between the alleged negligence of the defendant and the injuries she sustained. I think the judge was correct in stating in his judgment order that he should have sustained the motion of the defendant to strike the plaintiff’s evidence.
Plaintiff knew that the hole had been dug near the downhill, rocky path leading to her outhouse. She said that while walking down that path with her child in front of her, the child stumbled and fell. She, Mrs. Edmonds, stooped and took up the child in her arms, made a step, fell, and lost consciousness, and when she regained consciousness she was sitting on her injured right ankle with her left leg dangling over the hole.
The injuries to the plaintiff resulted from her fall. The controlling issue, therefore, is whether the existence of the hole to the right of the path she was traveling had anything to do with her fall. In her testimony, she repeatedly said that she was in the path when she fell. Thereupon she immediately became unconscious. Asked if she and the child “were both in the path at that time”, she replied “Yes, sir.” The hole was a step, “about three feet” from the path. She did not know why or how her left leg happened to be dangling over the top of the hole.
We are not told what caused her to fall, how far she fell, why her left foot was in or over the hole, nor what she did while unconscious. She did not say, at any time, that she stepped in the hole. She frankly said that she did not know what happened. She could *545not have stepped in the hole, if she had stayed in the path, and she did not connect the hole with her fall other than to state the position in which she found herself upon regaining consciousness.
Three witnesses, who examined the hole on the morning following the accident, testified, without contradiction, that the ground around it showed no evidence of having been disturbed; there were no footprints in the hole, and no dirt or debris knocked therein.
The burden in this case rested upon the plaintiff to establish the causal connection between the negligence of the defendant and the damages sustained by her bevond a mere conjecture. To entitle her to a recovery, it is required to be shown that there was causal connection by natural and unbroken sequence between the negligence complained of and the injury sustained. Virginian Ry Co. v. Haley, 156 Va. 350, 381, 157 S. E. 776; Wallace v. Jones, 168 Va. 38, 42, 190 S. E. 82.
“Negligence and an accident, however, do not make a case. As between them there must be causal connection. ‘The evidence tending to show causal connection must be sufficient to take the question out of the realm of mere conjecture, or speculation, and into the realm of legitimate inference, before a question of fact for submission to the jury has been made out * * *.’ ‘Peradventure’ is not enough. * * * ‘Perhaps’ is not enough.” Hawkins v. Beecham, 168 Va. 553, 561, 191 S. E. 640, 643.
Plaintiff twice said that she did not know what caused her to fall. We know from her own statements that she did not step into the hole with either foot. She was a “step” away from the hole when she started to fall. No one knows what actually happened, and we can only speculate or conjecture as to the cause of her fall. It might have been caused by a turn of her ankle on the rough, rocky, sloping path, an ideal setting for such a mishap; by the hurried motion of plaintiff to pick up her child; or some other circumstance not in evidence. The facts, however, that the child had already fallen in the rocky path, undisturbed condition of the hole after the accident, and plaintiff’s repeated statements that she was in the path, with the child in her arms, when she fell, seem to make more plausible the speculation that her fall was due to the condition of the path, than that it was caused by any other circumstance.
Here, Mrs. Edmonds was definite as to where she stumbled, but wholly indefinite as to what caused her to stumble. As Mr. Justice Buchanan said in Guthrie v. Carter, 190 Va. 354, 57 S. E. (2d) 45, *546where the plaintiff met with an accident but could give no definite account of how it happened: “We have proof of the accident and the injury, but no evidence to connect that effect with any negligence ot the defendant as a cause. The connection cannot be supplied by guess and supposition. The burden was on the plaintiff to take his case beyond that realm and into the field of fact and allowable inference from fact. He did not do so and on the evidence he presented a verdict in his favor could not have been sustained.”
In Guthrie v. Carter, supra, 190 Va. page 358, Mr. Justice Buchanan, citing a number of Virginia cases, further said:
“In such a case negligence cannot be presumed from the mere happening of the accident. The burden was on the plaintiff to prove that it was due to the negligence of the defendant as a proximate cause. What is proved must establish more than a probability of negligence. Inferences must be based on facts, not on presumptions. It was incumbent on the plaintiff to show why and how the accident happened. If that is left to conjecture, guess or random judgment, the plaintiff is not entitled to recover.”
I am disposed to follow the sound doctrine above stated, and for that reason think that the judgment of the trial court should be affirmed.